                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

CORNELIUS WILSON (#356241)                                                   CIVIL ACTION

VERSUS
                                                                             18-698-SDD-RLB
TIMOTHY HOOPER, ET AL.

                                             ORDER

       This matter comes before the Court on the plaintiff’s Motion/Notice and Demand for

Sanctions (R. Doc. 23). This Motion is opposed. See R. Doc. 24.

       The plaintiff asserts that the defendants have failed to comply with this Court’s Order (R.

Doc. 20) granting the plaintiff’s Motion to Compel (R. Doc. 17) in part, and requiring the

defendants to provide the plaintiff with copies all documents pertaining to this matter, as set forth

in Record Document 12, within 7 days of the date of the Order. Specifically, the plaintiff asserts

that he did not receive a copy of his medical records, or copies of any Unusual Occurrence

Reports, that the copies of the Bed Book and Log Book are for the wrong date, and that the copy

of his Master Prison Record produced is not up to date, has an incorrect status, and notes the

wrong race on it. The plaintiff requests that a default judgment be entered against the defendants

for their failure to comply with this Court’s Order (R. Doc. 20).

       The defendants assert that an additional Notice of Compliance Regarding the plaintiff’s

medical records will be contemporaneously filed with their Opposition (R. Doc. 24), and that no

Unusual Occurrence Reports were supplied by the Department, but that a second request had

been made and that the defendants would either supply copies or a certification that no such

records exist. As to the documents that were produced, the defendants assert that the plaintiff

alleges in his Amended Complaint that he was attacked on September 26, 2016; therefore, the
Bed Book and Log Book for September were provided. The defendants additionally assert that

the plaintiff’s Master Prison Record matches his DOC number and is current as of August 12,

2019.

        A review of the record reveals that the plaintiff’s complaints regarding the defendants’

production of documents are meritorious, except as to the Master Prison Record. First, with

regards to the plaintiff’s medical records, the defendants offer no explanation for their failure to

provide a copy of the same until after the plaintiff filed the instant Motion. With regards to the

Unusual Occurrence Reports, though they stated they would, the defendants have not yet

supplied copies of the same or a certification that no such records exist. It is clear that at least

one Unusual Occurrence Report was written with regards to the attack on the plaintiff by another

inmate. The Second Step response issued in administrative remedy EHCC-2016-897 is partially

based on the information provided in an Unusual Occurrence Report and states, “Per the

completed UOR, on 10/12/16…” See R. Doc. 21-1, p. 9.

        With regards to the Bed Book and Log Book, while it is true that the plaintiff states in his

Amended Complaint that the attack occurred on September 26, 2016, the documents composing

administrative remedy EHCC-2016-897 refer to the date of the incident as October 12, 2016 at

least four times. It is unclear why, upon realizing the plaintiff’s mistake in his Amended

Petition, the defendants chose not to provide documentation for October out of an abundance of

caution.

        Finally, as to the Master Prison Record, while the plaintiff is correct that the Record was

not current as of the date it was produced, the plaintiff has not identified any changes that would

have been documented on his Record between the date it was printed (August 12, 2019) and the

date it was produced (August 30, 2019). Additionally, with regards to the plaintiff’s complaints
that the Record notes an incorrect status and race, it is unclear as to what status the plaintiff is

referring to and what race should be noted. Regardless, the plaintiff does not deny that the

Record produced is his Master Prison Record.

        Based on the defendants’ failure to comply with this Court’s Order (R. Doc. 20), the

Court concludes that the defendants should be sanctioned. Pursuant to Federal Rule of Civil

Procedure 37(b)(2)(a), numerous sanctions may be imposed on a party that fails to comply with

court orders, including the harsh penalty of default which the plaintiff requests in his Motion.

However, Rule 37(b)(2)(C) also provides, in pertinent part, that “[i]nstead of or in addition to the

orders above, the court must order the disobedient party, the attorney advising that party, or both

to pay the reasonable expenses, … , caused by the failure, unless the failure was substantially

justified or other circumstances make an award of expenses unjust.”

        While the court has broad discretion to issue sanctions, that discretion is not unlimited.

Rule 37(b)(2)(A) specifically limits the court's discretion to the issuance of “further just orders,”

which is in keeping with the purposes behind Rule 37 sanctions: to reimburse the moving party

and to deter the violator of the discovery orders. See, e.g., Day v. Allstate Ins. Co., 788 F.2d

1110, 1114 (5th Cir. 1986). Moreover, the Fifth Circuit has emphatically stated that “sanctions

should not be used lightly, and should be used as a lethal weapon only under extreme

circumstances.” E.E.O.C. v. General Dynamics Corp., 999 F.2d 113, 119 (5th Cir. 1993). The

Fifth Circuit further opined that “[O]ur judicial wisdom commands us not to review supinely the

imposition of sanctions, but to remain alert to the possibility of overkill.” Id.

        In this case, the defendants have failed to comply with part of one order of this court to

date; thus, the harsh sanction requested by the plaintiff would be heavy handed. However, the

defendants’ failure to comply with this Court’s Order (R. Doc. 20) is sanctionable, as the
defendants have provided no meritorious explanation or justification whatsoever for their delay

in responding to the Order and supplementing their Notice of Compliance, or for providing

incorrect documents, that would make the award of expenses unjust. Therefore, the court finds

that the defendants should pay the reasonable expenses incurred in the plaintiff’s filing of the

motion to compel (R. Doc. 17) and motion for sanctions (R. Doc. 23), under Rule 37(b)(2)(C) for

their unjustified failure to comply with this court's discovery order (R. Doc. 20). Accordingly,

       IT IS ORDERED that the plaintiff’s Motion (R. Doc. 23) is GRANTED IN PART, and

the defendants shall, within 21 days of the date of this Order, pay to the plaintiff the sum of

$25.00 to compensate the plaintiff for his time to draft the aforementioned motions, and for the

paper and postage used.

       IT IS FURTHER ORDERED that the defendants shall produce the Unusual Occurrence

Report written with regards to the complained of attack and shall provide a copy of the Bed

Book and Log Book for October 12, 2016, within 7 days of the date of this Order. Failure to

comply may result in the implementation of additional sanctions.

       IT IS FURTHER ORDERED that in all other regards the plaintiff’s Motion (R. Doc.

23) is DENIED.

       IT IS FURTHER ORDERED that the plaintiff’s Motion for Summary Judgment (R.

Doc. 22) seeking a summary judgment due to the defendants’ failure to comply with the Court’s

discovery Order is DENIED AS MOOT.

       Signed in Baton Rouge, Louisiana, on October 21, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
